Citation Nr: 1610638	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island


THE ISSUES

Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder, not otherwise specified with features of post-traumatic stress disorder and generalized anxiety disorder; with associated panic disorder without agoraphobia, social phobia, generalized, and a depressive disorder not otherwise specified. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active duty service from May 1968 to October 1969, preceded by Army National Guard service, including a period of Active Duty for Training (ACDUTRA) from November 1966 to April 1967, as well as an additional period of ACDUTRA in July 1967.  See "Record of Assignments", DA Form 20. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for anxiety disorder, not otherwise specified with features of post-traumatic stress disorder and generalized anxiety disorder; with associated panic disorder without agoraphobia, social phobia, generalized, and a depressive disorder not otherwise specified (hereafter acquired psychiatric disability) and established a 30 percent disability rating effective November 2008.  A December 2011 Supplemental Statement of the Case increased the Veteran's disability rating for his acquired psychiatric disability to 50 percent effective November 2008.  

In January 2014, the Board issued a decision remanding the matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In June 2014, the AOJ continued the denial of this claim, but granted service connection for residuals of fractured ribs, left side, muscle group XXI, which had also been remanded in the January 2014 Board decision.  This was a full grant of benefits as to that issue, and it is no longer on appeal.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDING OF FACT

On March 6, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, that the appellant died in February 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


